Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on 12/20/2021 has been entered.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
Acknowledgment is made of the information disclosure statement filed 11/23/2021, which complies with 37 CFR 1.97. As such, the information disclosure statement has been placed in the application file and the information referred to therein has been considered by the examiner.

Response to Amendment
Applicant’s amendment, filed 12/20/2021 has been entered. Applicant amended claims 1, 5-6, 18, 23, 27-28, 45 and 49-50, cancelled claims 3-4, 7-12, 19, 25-26, 29-34, 41, 47-48, 51-56 and 63, and did not add any claims in the amendment. Therefore, claims 1, 5-6, 13-18, 20-24, 27-28, 35-40, 42-46, 49-50, 57-62, 64-6 are pending.
The objections to the specifications and drawings, set forth in the previous Office Action, have been withdrawn due to Applicant’s amendments to the specification and the replacement drawings filed 12/20/2021.
The rejections of claims 10, 32 and 54 under 35 U.S.C. 112(b), set forth in the previous Office Action, have been withdrawn due to the cancellation of those claims in Applicant’s amendment filed 12/20/2021.
The rejections of claims 1-66 under 35 U.S.C. 103, set forth in the previous Office Action, have been withdrawn due to Applicant’s claim amendments filed 12/20/2021 and the examiner’s amendment to independent claim 23 discussed below.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given by Applicant’s representative Brent Yamashita, Registration No. 53,808, on January 27, 2022.

The application has been amended as follows: 
1. (Previously Presented) An artificial neural network, comprising:
a vector-by-matrix multiplication array comprising rows and columns of flash memory cells;

a control system for adjusting the variable resistor in response to a set of bits, wherein the set of bits comprises one or more of configuration bits and trim bits.

2. (Original) The artificial neural network of claim 1, further comprising:
an activation function circuit for receiving the output voltage from the summer circuit as an input and generating an output current in response to the output voltage.

3. (Cancelled)
4. (Cancelled)

5. (Previously Presented) The artificial neural network of claim 1, wherein the variable resistor comprises discrete resistor elements.

6. (Previously Presented) The artificial neural network of claim 1, wherein the variable resistor comprises a MOS transistor.

7. (Cancelled)
8. (Cancelled)
9. (Cancelled)
10. (Cancelled)

12. (Cancelled)

13. (Previously Presented) The artificial neural network of claim 2, wherein the activation function circuit executes a hyperbolic tangent function on the input to generate the output current.

14. (Original) The artificial neural network of claim 2, wherein the activation function circuit executes a ReLU function on the input to generate the output current.

15. (Original) The artificial neural network of claim 2, wherein the activation function
circuit executes a Sigmoid function on the input to generate the output current.

16. (Original) The artificial neural network of claim 1, wherein the summer circuit comprises an operational amplifier.

17. (Previously Presented) The artificial neural network of claim 16, wherein a bias for the operational amplifier is adjusted per vector matrix multiplier array size.

18. (Previously Presented) The artificial neural network of claim 17, wherein the bias for the operational amplifier is based on the value of the variable resistor.

19. (Cancelled)

20. (Original) The artificial neural network of claim 1, wherein the current from the vector-by-matrix multiplication array is provided on a bit line of the vector-by-matrix multiplication array.

21. (Original) The artificial neural network of claim 1, wherein the current from the vector-by-matrix multiplication array is provided on a source line of the vector-by-matrix multiplication array.

22. (Previously Presented) The artificial neural network of claim 1, wherein the flash memory cells are split gate memory cells.

23. (Currently Amended) An artificial neural network, comprising:
a vector-by-matrix multiplication array comprising rows and columns of flash memory cells;
a summer circuit for receiving a differential input current signal from the vector-by matrix multiplication array and for generating an output voltage in response to the differential input current signal, the summer circuit comprising a variable resistor; and
a control system for adjusting the variable resistor 

24. (Original) The artificial neural network of claim 23, further comprising:


25. (Cancelled)
26. (Cancelled)

27. (Previously Presented) The artificial neural network of claim 23, wherein the variable resistor comprises discrete resistor elements.

28. (Previously Presented)) The artificial neural network of claim 23, wherein the variable resistor comprises a MOS transistor.

29. (Cancelled)
30. (Cancelled)
31. (Cancelled)
32. (Cancelled)
33. (Cancelled)
34. (Cancelled)

35. (Original) The artificial neural network of claim 24, wherein the activation function circuit executes a hyperbolic tangent function on the input to generate the output current.



37. (Original) The artificial neural network of claim 24, wherein the activation function circuit executes a Sigmoid function on the input to generate the output current.

38. (Original) The artificial neural network of claim 23, wherein the summer circuit comprises an operational amplifier.

39. (Previously Presented) The artificial neural network of claim 38, wherein a bias for the operational amplifier is adjusted per vector matrix multiplier array size.

40. (Original) The artificial neural network of claim 39, wherein the bias for the operational amplifier is a relation to the value of the adjusted circuit element.

41. (Cancelled)

42. (Original) The artificial neural network of claim 23, wherein the current from the vector-by-matrix multiplication array is provided on a bit line of the vector-by-matrix multiplication array.



44. (Previously Presented) The artificial neural network of claim 23, wherein the flash memory cells are split gate memory cells.

45. (Previously Presented) A programmable neuron for an artificial neural network, comprising:
a vector-by-matrix multiplication array comprising rows and columns of flash memory cells;
a neuron output circuit for receiving a current from the vector-by-matrix multiplication array and for generating an output in response to the received current, the neuron output circuit comprising an adjustable circuit element comprising a variable resistor; and a control system for adjusting the adjustable circuit element in response to a set of bits, wherein the variable resistor is configured by the set of bits and the set of bits comprises one or more of configuration bits and trimbits.

46. (Original) The programmable neuron of claim 45, wherein the neuron output circuit comprises an activation function circuit for receiving the output voltage from a summer circuit as an input and generating an output current in response to the output voltage.

47. (Cancelled)


49. (Previously Presented) The programmable neuron of claim 45, wherein the variable resistor comprises discrete resistor elements.
50. (Previously Presented) The programmable neuron of claim 45, wherein the variable resistor comprises a MOS transistor.

51. (Cancelled)
52. (Cancelled)
53. (Cancelled)
54. (Cancelled)
55. (Cancelled)
56. (Cancelled)

57. (Original) The programmable neuron of claim 46, wherein the activation function circuit executes a hyperbolic tangent function on the input to generate the output current.

58. (Original) The programmable neuron of claim 46, wherein the activation function circuit executes a ReLU function on the input to generate the output current.

59. (Original) The programmable neuron of claim 46, wherein the activation function circuit executes a Sigmoid function on the input to generate the output current.


61. (Previously Presented) The programmable neuron of claim 60, wherein a bias for the operational amplifier is adjusted per vector matrix multiplier array size.

62. (Original) The programmable neuron of claim 61, wherein the bias for the operational amplifier is based on the value of the adjusted circuit element.

63. (Cancelled)

64. (Original) The programmable neuron of claim 45, wherein the current from the
vector-by-matrix multiplication array is provided on a bit line of the vector-by-matrix multiplication array.

65. (Original) The programmable neuron of claim 45, wherein the current from the vector-by-matrix multiplication array is provided on a source line of the vector-by-matrix multiplication array.

66. (Previously Presented) The programmable neuron of claim 45, wherein the flash
memory cells are split gate memory cells.
Allowable Subject Matter
The currently amended claims 1, 5-6, 13-18, 20-24, 27-28, 35-40, 42-46, 49-50, 57-62 and 64-66 are allowed over the prior art of record.

Reasons for Allowance
The following is an examiner's statement of reasons for allowance:

The prior art of record Holler et al. (U.S. Patent No. 5,256,911, cited in applicant’s IDS submitted on 2/16/2019, hereinafter “Holler”) discloses “an EPROM flash memory array. Each memory cell 101, comprises a single floating gate transistor connected in a two-dimensional addressable matrix” [i.e., an array comprising rows and columns of flash memory cells] and “flash memory array 130 … form the complete dot product i ∑ [SUM]ui*wij, the input data vector ... weights (w1j, w2j, ... ,wNj)” [i.e., ui corresponds to a vector, which is multiplied by weights wij that correspond to the values of a matrix array] (see, e.g., col. 4, line 25-col 5, line 5). FIGs. 7 and 8 of Holler depict “an EPROM flash memory array”, show “how a flash memory array may be used to create a multiplexed neural cell” [i.e., a multiplication array] and depict an integrator 15 with control line 17. Holler also discloses that “Control line 17, when asserted, causes integrator 15 to operate as an integrator which accumulates the change due to the current flow ... When control line 17 is de-asserted, the integration stops.” [i.e., adjustable circuit element/control line 17] (see, e.g., col. 5, lines 43-68).
Holler further discloses “The output of accumulator 15, representative of the vector dot-product is applied”, “the dynamic range of the transconductance multiplier 

The prior art of non-patent literature Hasler et al. (“Finding a roadmap to achieve large neuromorphic hardware systems." Frontiers in neuroscience 7 (2013): 118, hereinafter “Hasler”) discloses “Vector-Matrix Multiplication (VMM)”, “When putting these elements into a network, one would still want a VMM at the input to model the synaptic inputs”, “In many cases, like a VMM network, there is effectively a memory array where the computation is done through the memory” and “the VMM requires getting the data to the computation in a matrix array” [i.e., a vector-by-matrix multiplication/VMM array]. (see, e.g., pages 5, 10 and 15). FIG. 11 of Hasler depicts “neural models” with “a fully connected array of synapses … connected to an array of neurons” where “The primary operation … is a Vector-matrix multiplication (VMM)”.

The prior art of record Bayat et al. (U.S. Patent Application Pub. No. 2017/0277658 A1, cited in applicant’s IDS submitted on 3/27/2018, hereinafter “Bayat”) discloses “weight digital bits (e.g., 5-bit weight for each synapsis, representing the target digital weight for the memory cell) are input to a digital-to-analog converter (DAC) 40, which converts the bits to voltage Vout … Vout is converted to a current lout (e.g. 64 

However, the prior art of record does not anticipate, nor do they render obvious in any reasonable combination to one of ordinary skill in the art at the time of Applicants' invention, the combination of recited limitations of independent claim 1.

For example, the prior art of record does not anticipate or render obvious the limitations: An artificial neural network, comprising:
a vector-by-matrix multiplication array comprising rows and columns of flash memory cells;

a control system for adjusting the variable resistor in response to a set of bits, wherein the set of bits comprises one or more of configuration bits and trim bits.

Independent claims 23 and 45 recite similar distinguishing features.
Thus, independent claims 1, 23 and 45 are patently distinct over the prior art of record for at least the reasons above. 

The remaining claims are dependent claims, thus, they are also patently distinct over the prior art of record for at least the reasons above. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RANDY K BALDWIN whose telephone number is (571)270-5222. The examiner can normally be reached on Mon - Fri 9:00-6:00.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kamran Afshar can be reached on 571-272-7796. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/R.K.B./Examiner, Art Unit 2125

/KAMRAN AFSHAR/Supervisory Patent Examiner, Art Unit 2125